Citation Nr: 1229105	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, found that new and material evidence to reopen the previously denied claim for service connection for residuals of a head injury had not been received.  

The case was previously before the Board in February 2011 and November 2011.  The Board remanded the case on both occasions and reopened the claim for entitlement to service connection for residuals of a head injury in November 2011.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is once again necessary to develop additional evidence in accordance with VA's duty to assist.  Specifically, the claims file must be returned to the VA examiner who conducted the January 2012 VA examination for a medical opinion to determine whether the presumption of soundness is rebutted. 

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Throughout the claims period, the Veteran has reported that he incurred a head injury prior to his enlistment into active duty service.  The Veteran is competent to describe the onset of his disability, and his lay statements provide evidence that the claimed disability pre-existed active duty service.  However, the October 1973 enlistment examination is negative for any abnormalities related to a previous head injury.  Therefore, clear and unmistakable evidence that the disability pre-existed service and was not aggravated therein is necessary to rebut the presumption of soundness.  Upon remand, the claims file should be returned to the VA examiner who conducted the January 2012 VA examination and a medical opinion should be obtained addressing whether the Veteran's head injury clearly and unmistakably pre-existed service and was not aggravated during such service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the Veteran's January 2012 traumatic brain injury (TBI) examination.  If the January 2012 VA examiner is not available, provide the claims file to an examiner with the expertise to render a medical opinion in this case.  

After review of the claims file, to include the January 2012 VA examination report, the examiner should provide a medical opinion addressing the following questions:

a) Does the Veteran currently manifest any residuals of a head injury?

b)  If so, did a head injury clearly and unmistakably exist prior to the Veteran's active duty service?

c)  If so, were the residuals of the pre-existing head injury clearly and unmistakably not aggravated by any incident of the Veteran's active duty service?  The Veteran has reported that he experienced increased symptoms of his head injury such as headaches during basic training due to the cold weather and long hikes.  

d)  If the answer to either b) or c), above, is negative the Veteran is presumed sound at service entrance.  Therefore, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any residuals of a head injury are etiologically related to any incident of active duty?

A complete rationale (i.e. explanation) should be provided for all expressed opinions.

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative before returning the appeal to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



